PER CURIAM.
The order denying the appellant’s unsworn motion for jail credit is hereby affirmed without prejudice to file a sworn motion pursuant to Florida Rule of Criminal Procedure 3.850. A claim for additional credit can be raised in an unsworn motion to correct illegal sentence only if entitlement to such credit is clear from the face of the record. State v. Mancino, 714 So.2d 429 (Fla.1998). Since that is not the ease here, appellant is required to seek relief under rule 3.850 within the time remaining under that rule.
FARMER, GROSS, and HAZOURI JJ., concur.